Citation Nr: 0208735	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-15 317 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO) which denied the veteran's claim of entitlement to 
service connection for a back disorder.  

Procedural history

The veteran served on active duty from October 1966 to 
October 1969.

The veteran's initial claim for service connection for a back 
disability was received by the RO in October 1969.  In a July 
1970 rating decision, the RO denied the veteran's claim, 
stating that there was no residual of an in-service back 
injury shown.  The veteran submitted a statement in September 
1970, noting additional evidence pertinent to his claim.  
After review of the additional evidence, the RO sent the 
veteran a letter stating that this evidence did not warrant a 
change in the decision.  The veteran did not appeal.

In February 1989, the RO received the veteran's claim to 
reopen his claim for service connection for a back injury.  
In a March 1989 rating decision, the RO stated that it had 
considered the claim based on all the evidence of record and 
did not find evidence warranting a change in the previous 
determination.  The veteran disagreed with the March 1989 
determination, but following the issuance of a statement of 
the case  in July 1989, the veteran did not file a 
substantive appeal.  

In April 1993, the RO received the veteran's claim to reopen 
his claim for service connection for a lumbar disability.  He 
also requested service connection for a cervical spine 
disability.  In May 1993, the RO requested additional 
evidence.  The record contains no response from the veteran, 
and no rating decision was issued.

In July 1998, the RO received the veteran's claim to reopen 
his claim for service connection.  Again, the veteran 
referred to disabilities of both the cervical and lumbar 
spine.  In a February 1999 rating decision, the RO appears to 
have reopened the claim for a back disability based on new 
and material evidence.  The RO denied the veteran's claim on 
the merits, specifically referencing both "cervical and 
lumbar disc disease".  In June 1999, after receipt of 
additional evidence, the RO issued another rating decision, 
again denying the claim on the merits.  The veteran disagreed 
with the June 1999 rating decision and initiated this appeal.  
The appeal was perfected by submission of the veteran's VA 
Form 9 in July 1999.

The Board notes that, although the RO adjudicated the issue 
of entitlement to service connection for a "back disorder", 
the record on appeal clearly indicates that the veteran 
sought service connection for distinct injuries of the 
cervical and lumbar spine.  Because the RO discussed both 
injuries in its denials, and the veteran disagreed with the 
entire June 1999 rating decision, the Board finds that both 
issues are currently on appeal.  The Board will address them 
separately as shown on the first page of this decision.  


FINDINGS OF FACT

1.  In unappealed July 1970 and March 1989 rating decisions, 
the RO denied service connection for a low back disorder. 

2.  Evidence associated with the veteran's VA claims folder 
subsequent to the RO's March 1989 rating decision is new and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim. 

3.  Medical opinion evidence of record indicates that the 
veteran has a low back disorder that is related to an injury 
incurred in active service.

4.  Medical opinion evidence of record indicates that the 
veteran has a cervical spine disorder that is related to an 
injury incurred in active service.


CONCLUSIONS OF LAW

1.  The July 1970 and March 1989 RO rating decisions denying 
service connection for a low back disorder are final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  Since the March 1989 RO rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  A low back disorder was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

4.  A cervical spine disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disorder and for a cervical spine disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters, and will then proceed to address 
the law and regulations applicable to this claim, and then to 
separately apply them to the facts and the evidence pertinent 
to each issue on appeal.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [now codified at 
38 U.S.C.A. § 5103A].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 
38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by the June 1999 rating decision, 
the June 1999 statement of the case, and by the September 
1999 and June 2001 supplemental statements of the case.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted numerous statements, 
including one dated October 1999, his representative's 
statement in November 2001 and an informal brief in March 
2002.  The veteran also presented personal testimony before a 
RO Hearing Officer in September 1999.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  

Pertinent Law and Regulations 

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2001); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.  Accordingly, the law states that 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp 2001); 38 
C.F.R. § 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 2001) 
(eliminates the concept of a well-grounded claim).


Analysis 

1.  Entitlement to service connection for a low back 
disorder.

(i.)  New and material evidence

The procedural history of this case has been set out in some 
detail in the Introduction above.  As noted, the veteran's 
claim of entitlement to service connection for a low back 
disorder has been denied by the RO on several occasions.

Although the RO adjudicated the claim on the merits in June 
1999, the Board must first examine whether the evidence 
warrants reopening the claim, because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

Evidence of record at the time of the July 1970 rating 
decision included the veteran's service medical records and 
the report of a December 1969 VA examination.  Although the 
service medical records showed an injury to the veteran's 
back in service, no disability or residual was noted on the 
veteran's examination at separation, and although the 
December 1969 VA examination report showed a diagnosis of a 
positional abnormality of the spine, accentuated lumbar 
lordosis and accentuated thoracic kyphosis, there was no 
discussion as to whether these conditions were thought to 
cause the veteran's reported symptoms or whether there was 
any attribution of these conditions to the veterans in-
service injury.
The veteran did not complete his appeal within one year of 
being notified of the decision.  

The RO again denied the veteran's claim of entitlement to 
service connection in March 1989.  Medical evidence added to 
the record since 1970 documented ongoing low back problems, 
in particular a possible bulging disc at L4-5.  A 1968 motor 
vehicle accident was noted, although no examining or treating 
physician specifically connected the veteran's low back 
problems to the motor vehicle accident.  In denying the 
veteran's claim, the RO noted an intercurrent back injury in 
December 1984, with subsequent back problems.  In essence, 
the RO determined that the veteran's low back problems did 
not originate in service.  As noted in the introduction, the 
veteran filed a notice of disagreement in April 1989 and a 
SOC was issued in July 1989, but the veteran did not perfect 
an appeal by filing a VA Form 1-9 or similar document.  In 
fact the veteran specifically notified the RO that he did not 
intend to complete the appeal.  See a letter dated September 
24, 1989 from the veteran to the RO Adjudication Officer.   

The Board must now review all of the evidence that has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in March 1989.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The additional 
evidence consists of numerous treatment and hospitalization 
reports showing diagnosis and treatment of a low back 
disorder, the transcript of a personal hearing in September 
1999, and reports submitted by private physicians which 
include opinions as to the etiology of the veteran's low back 
disorder and its relation to service.  This evidence will be 
addressed in greater detail below.  Now of record are medical 
opinions, including opinions rendered in 1999 and 2000 by 
T.A.B., M.D. and K.L., M.D., which associate the veteran's 
currently diagnosed low back disorder with the motor vehicle 
accident in service.   

The Board notes that evidence of a disability that was 
medically related to the veteran's reported symptoms and to 
service was missing from the record at the time of the March 
1989 RO rating decision.  For this reason, the Board finds 
that the evidence submitted since that decision is not 
cumulative and redundant of evidence already of record, and 
is thus both new and material.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision of March 
1989 is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, new and 
material evidence has been submitted and the claim of service 
connection for a low back disorder is reopened.  See 38 
C.F.R. § 3.156(a).

(ii) Duty to assist/standard of review 

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board has reviewed the evidence and the veteran's 
communications to VA.  Based on this review, the Board is 
unaware of, and the veteran has not pointed to, any pertinent 
evidence which exists and which has not been obtained. 

In response to the veteran's July 1998 claim to reopen, the 
RO sent the veteran a letter in August 1998 explaining the 
kind of evidence needed to reopen the claim.  The veteran 
submitted medical evidence in October 1998, April 1999, May 
1999, September 1999, October 1999, December 1999, January 
2000, February 2000, May 2000, March 2001 and June 2001.  The 
veteran identified records held by the Social Security 
Administration (SSA), and the RO requested and obtained these 
records.  When the RO noted certain records missing from the 
SSA material, it contacted SSA and requested additional 
records in February 2001.  

Although the record does not include a recent VA medical 
examination, the Board believes that there is ample medical 
evidence, including medical nexus opinions, based upon which 
an informed opinion may be made.

In June 2001, the RO notified the veteran of an opportunity 
to submit any additional evidence he might have, and in 
response, the veteran requested that his case be submitted to 
the Board without delay.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

As noted above, in its June 1999 decision the RO conducted a 
de novo adjudication of the claim and denied service 
connection for a back disability hearing loss and tinnitus 
based on the substantive merits of the claim.  The Board 
finds, therefore, that it may consider the substantive merits 
of the claim for service connection without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993) [after 
a finding that new and material evidence has been submitted, 
the Board may proceed with a decision on the merits only if 
such action is not prejudicial to the veteran].

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

(iii.)  Decision on the merits

Having concluded that the veteran's claim is reopened and 
that additional development need not be undertaken, the Board 
must evaluate the claim in light of all the evidence, both 
new and old.  See Manio v. Derwinski,1 Vet. App. 140, 145 
(1991). 

Initially, the Board notes some evidence indicating that the 
veteran had back symptoms prior to service; however the Board 
finds that this evidence does not establish a pre-existing 
disability.  The veteran's enlistment examination shows no 
reference to a back disorder.  See 38 U.S.C.A. 1111 (West 
1991); 38 C.F.R. 3.304(b) (2001) [a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior 
thereto].

The veteran testified at his September 1999 hearing that he 
had no back problems prior to service.  On the veteran's pre-
enlistment July 1966 report of medical history, he noted mild 
back aches, however, he did not note any diagnosed back 
disorder, but simply referred to mild symptoms.  The Board 
finds that such a statement of symptoms without medical 
evidence showing an underlying disorder is not in itself 
sufficient to show a defect, infirmity, or disorder.  The 
Board finds that there is insufficient evidence of a pre-
existing disability to rebut the presumption of soundness.

Additionally, although the veteran told his physician, N.A.T. 
M.D., in November 1989 and stated in an October 1989 letter 
to the RO that he was told he had a congenital abnormality of 
the spine, N.A.T. found no evidence of such an abnormality 
from the medical records.  A March 1999 examination by K.L., 
M.D. also showed no evidence of a congenital abnormality, and 
the Board notes no indication from the service medical 
records or the service entrance examination of such a 
diagnosis.  

As a first step in the determination of entitlement to 
service connection, the Board finds that the veteran has a 
current disability of his low back.  There is ample evidence 
of a current low back disorder of record.  In September 1999, 
N.A.T., M.D. stated that the veteran suffered from kyphosis 
and arthritic changes in the back.  A March 1999 examination 
of the veteran by K.L., M.D. showed a diagnosis of status 
post lumbar fusion with continued low back pain and lower 
extremity radiculopathy.  An April 1999 letter from T.A.B., 
MD states that the veteran had a fusion from L-4 through the 
sacrum. 

Service medical records establish that the veteran suffered 
an injury to his back while in the service.  The veteran was 
treated for an acute low back strain due to an automobile 
accident in July 1968.  Hospitalization records at that time 
showed mild lumbosacral spasm and decreased range of motion.  
The veteran was put on restricted duty due to his injuries.  
The July 1969 separation examination report shows a normal 
spine examination; however, the veteran noted a history of 
recurrent back pain on his report of medical history and 
attributed these symptoms to his 1968 automobile accident.  
Thus the veteran's service medical records demonstrate a 
back-related injury and symptoms.  

The evidence soon after service shows complaints of 
continuing low back pain.  As noted in the procedural history 
above, the veteran filed a claim of entitlement to service 
connection for a low back disorder almost immediately after 
leaving service in October 1969.  Shortly after service, a 
December 1969 VA examination showed constant pain in the back 
attributed to the automobile accident.  A July 1970 letter 
from C.K.Z, MD shows that the veteran complained of pain in 
his entire back as a result of his automobile accident.  

The evidence in later years becomes complicated by reports of 
additional injury to the veteran's back.  In September 1982, 
the veteran reported that he injured his back while pushing a 
car.  In October 1984, T.B., M.D. stated that the veteran had 
fallen while digging a sewer pipe, causing lumbar pain and 
limited range of motion. 
Dr. T.B. diagnosed mild lumbosacral spine sprain.  During the 
September 1999 hearing, the veteran stated that he had 
radiating pain in his leg following this accident.  In 
September 1991, the veteran was reported by N.A.T. MD to have 
fallen and twisted his back causing soreness.  X-rays showed 
nothing significant.  

Thus, despite some evidence of continuing symptomatology 
after service, there is still some uncertainty as to whether 
this post-service symptomatology can be attributed to the in-
service injury, or whether it is the result of post-service 
injury.  However, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
See 38 U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 
3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

An April 1999 letter from T.A.B.,  M.D. states Dr. B.'s 
opinion, based on a complete physical examination, that the 
veteran's back problems in all probability and most likely 
are a result of his 1968 accident.  A February 2000 letter 
from T.A.B., M.D. further supports the veteran's contention 
as to a relationship to service.  Dr. B. stated that he 
reviewed the veteran's records and finds that the veteran's 
lumbosacral spine pain is related to his 1968 accident.  He 
also stated that the 1984 injury exacerbated the prior 
disorder.

A March 1999 examination of the veteran by K.L., M.D. stated 
that in all probability, the veteran's back problems resulted 
from the 1968 car accident. 
A February 2000 letter from K.L. M.D. restated Dr. L.'s 
opinion that the 1968 accident and the veteran's current back 
condition were related, although his current condition was 
exacerbated by a 1984 injury.  Dr. L. stated that his 
evaluation was based on a review of the veteran's service 
medical records.

A September 1999 letter from N.A.T., M.D. stated that, 
although arthritic changes, such as the veteran suffers in 
his neck and lower back, are a result of wear and tear 
through the ages, or normal progression of deterioration, a 
mitigating factor could precipitate, cause or aggravate this, 
such as the injuries he suffered in the service.  [The Board 
observes that veteran evidently told Dr. T. that he had never 
had any other back injury except the one in service.  This is 
inconsistent with the evidence showing an injury in 1984.]  A 
December 1999 letter from Dr. T. stated that Dr. T. had seen 
the veteran for back problems on and off.  After review of 
the evidence and evaluation of the veteran, Dr. T. concluded 
with a reasonable degree of medical probability that the 
veteran's back disorder was precipitated by the 1968 
automobile accident, and but for that accident, his current 
aches, pains and arthritic changes would not have occurred.

Thus, three physicians, Dr. B., Dr. L. and Dr. T. have all 
opined that the veteran's low back problems began with the 
1968 motor vehicle accident.  There is no specific opinion to 
the contrary. 

The Board observes in passing that the medical opinion 
evidence in the veteran's favor appears to be consistent with 
the other evidence of record.  It is clear that the veteran 
injured his back in the 1968 automobile accident and 
complained about low back problems thereafter during service.  
He filed a claim of entitlement to service connection for a 
back disorder immediately after service.  Although it is 
clear that he again injured his back on the job in 1984, 
there is no evidence which refutes the physicians' conclusion 
that at most the 1984 injury merely exacerbated, but did not 
start, the veteran's back problems.  

The Board believes that the evidence of record supports the 
conclusion that the origin of the veteran's currently 
diagnosed low back disorder was the 1968 in-service motor 
vehicle accident.  Although the veteran's post-service 
disability picture is complicated by other back injuries, 
there is substantial unanimity in the medical opinions 
expressed, showing the 1968 automobile accident to be the 
most probable cause of the veteran's back disorder.  There is 
notably no medical opinion of record which contradicts the 
veteran's contended version of events.  Accordingly, service 
connection for a low back disorder will be granted. 


2.  Entitlement to service connection for a cervical spine 
disorder.

The law and regulations pertinent to this claim have been set 
forth above and will not be repeated.

The procedural history of this case has been set forth in the 
Introduction.  It appears that there has been some confusion 
concerning the status of the veteran's claimed cervical spine 
disability.  After having carefully reviewed the record, the 
Board has concluded that, although the veteran raised and the 
RO adjudicated the matter of his entitlement to service 
connection for a "back disability" going back to 1969, this 
clearly referred to a lumbar spine disability, not a cervical 
spine disability.  

In a July 1998 letter, the veteran initially raised the issue 
of a cervical spine disorder in addition to the low back 
disorder previously claimed.  The veteran contended that the 
onset of neck pain occurred in service, following the 1968 
automobile accident.  He referred to an August 1982 x-ray 
report, which showed a slight anterior compression deformity 
of the cervical spine, with a notation that it may be the 
result of old trauma.  
 Accordingly, there is no need to discuss the cervical spine 
disability in the context of whether new and material 
evidence has been submitted, since there is no prior final 
decision as to that issue of record.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

As to Hickson element (1), the Board finds that the veteran 
has a current diagnosis of a cervical spine disorder.  In 
September 1999, N.A.T., M.D. found that the veteran suffered 
from arthritic changes in his cervical spine; and an April 
1999 letter from T.A.B., MD states that the veteran had a 
cervical diskectomy and fusion at C4-5 and C5-6 due to 
cervical spondylosis. 

With respect to Hickson element (2), the evidence of in-
service injury is not clear.  Although service medical 
records show an injury to the veteran's back while in the 
service, these records appear to refer to the lumbar spine; 
there is no indication from these records that the veteran's 
cervical spine or neck was affected.  The veteran's complaint 
and treatment was for an acute low back strain.  The July 
1969 separation examination report shows a normal spine 
examination, and although the veteran noted a history of 
recurrent back pain on his report of medical history at 
separation, he did not specify the location of the pain.

As noted above, the veteran did not initially specify a 
cervical spine injury when he filed his claim for service 
connection in October 1969.  The findings of the December 
1969 VA examination did not mention complaints or findings 
pertinent to the cervical spine or neck, although it was 
noted that a July 1970 letter from C.K.Z, M.D. shows that the 
veteran complained of pain in his entire back as a result of 
his automobile accident.  The first specific complaint of 
cervical spine pain is not recorded until a May 1977 report 
of Dr. B. that the veteran has a persistent pain in the neck.  
X-rays were negative.  The first specific indication of 
problems with the veteran's cervical spine comes 10 years 
after separation, from the November 1979 finding of Dr. B of 
cervical spine pain syndrome, and an x-ray finding of early 
spondylosis and osteoarthritic changes.  Dr. B. attributed 
the veteran's pain to a muscular syndrome at that time.  The 
veteran's first attempt to claim entitlement to service 
connection for a cervical spine disorder was in July 1998, 
almost 30 years after service.  

Even though the evidence of in-service injury and of 
continuity of symptomatology after service is somewhat 
clouded by the lack of specific complaints and findings 
related to the cervical spine and the extent of time before 
treatment was sought and a claim was filed, there is no 
question that the veteran sustained spinal trauma in 
connection with the in-service motor vehicle accident and 
that he complained of pain along the entire spine within a 
year after leaving service.  Moreover, the Board notes that 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) (2001); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Here, as with the veteran's low back injury, the medical 
evidence and opinions are quite consistent, albeit with a few 
reservations, in support of the veteran's contentions.  
Letters from Dr. B. dated in April 1999  and February 2000 
show his opinion, based on examination of the veteran and a 
review of the record, that his cervical spine problems were 
in all probability and most likely a result of the 1968 
accident, and were further exacerbated by a 1984 injury.  
Further, statements from Dr. L. dated March 1999 and February 
2000 show his opinion that in all probability the veteran's 
back problems (which appear to encompass the cervical spine 
as well as the lumbar spine, since both were mentioned in the 
March 1999 report) at least to some degree resulted from the 
1968 car accident, and were exacerbated by the 1984 injury.

Thee is evidence of other spine injuries, both before and 
after service.  With respect to statement by Dr. B. in 
November 1979 that the veteran described a neck injury he 
suffered while wrestling in high school the Board finds this 
evidence insufficient to overcome the presumption of 
soundness at enlistment or to show that the veteran's 
cervical spine disorder pre-existed service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A November 1989 treatment report of Dr. T shows his opinion 
that the changes in the disc herniation in the neck were 
associated with slow progressive problems, and with nothing 
else to go by, he stated that it is probably related to his 
in-service injury, but he also stated that it could have 
started since service.  In April 1999, Dr. T found that, in 
the absence of any significant injuries besides the accident, 
it was more likely than not that that the accident was the 
original cause of the veteran's arthritic changes.  The Board 
notes the September 1999 letter from Dr. T., discussed in 
connection with the claim for a low back disorder, which 
found that, although arthritic changes such as the veteran 
suffers are a result of wear and tear through the ages, or 
normal progression of deterioration, a mitigating factor 
could precipitate, cause, or aggravate this, such as the 
injuries he suffered in the service.  A December 1999 letter 
from Dr. T. concluded that, with a reasonable degree of 
medical probability, the veteran's back disorder was 
precipitated by the 1968 automobile accident, and but for 
that accident, the arthritic changes in the neck and back 
would not have occurred.  

Thus, as with the low back, three physicians, Dr. B., Dr. L. 
and Dr. T., have all opined that the veteran's cervical spine 
problems began with the 1968 motor vehicle accident.  
Although the Board notes that there is less consistency 
between the medical opinion evidence and the other evidence 
of record on this issue than there is for the veteran's low 
back disorder, as with the low back disorder, there is no 
medical evidence to contradict the evidence favorable to the 
veteran.  And in regard to the recent nature of most of the 
opinion evidence, the Board notes again the August 1982 x-ray 
findings, which showed mild degenerative changes at C-4, 5, 
with a slight anterior compression deformity which was found 
to possibly be the result of old trauma.  Since no other 
explanation has been offered for this old trauma, aside from 
the in-service motor vehicle accident, this provides 
additional confirmation of a link between the in-service 
injury and the veteran's current cervical spine disorder.

In the Board's view, the evidence of record supports the 
conclusion that the veteran's currently diagnosed cervical 
spine disorder originated with an injury incurred during the 
1968 in-service motor vehicle accident.  Despite the length 
of time between the injury and the veteran's initial 
complaints and claim for service connection, the medical 
opinions are unanimous and uncontradicted in their support 
for the veteran's contention that the 1968 automobile 
accident was the most probable cause of the veteran's 
cervical spine disorder.  Accordingly, service connection for 
a cervical spine disorder will be granted. 


ORDER

Service connection for a low back disability is granted.

Service connection for a cervical spine disability is 
granted. 



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

